By the Court,

Dixon, C. J.
The motion in this case must he allowed, and the defendant and appellant must pay to the respondent, within twenty days, her costs, amounting to $93 74, and the same alimony which he was required to pay by the judgment of the circuit court.
After the case had come into this court, on the 14th of July, 1859, J. C. Hopkins, for the respondent, gave notice of exceptions to the. sufficiency of the sureties. This matter being brought before the court, a motion was made by Johnson, Harris & Rollins, for the appellant, for an order for time to bring in his sureties to justify. This was accompanied with affidavits showing cause why the sureties had not justified before.

By the Court,

Dixon, C. J.
The motion of appellant is • allowed; if he shall procure his bail to justify within ten days from this 16th day of August, 1859.
On the 1st of November, the attorneys for appellant moved the court for leave to dismiss the appeal and withdraw the *559appeal bond filed herein, and also for an order releasing the sureties on the appeal bond, upon his paying the costs already made.
The attorney for the respondent opposed this motion, so far as the release of the sureties were concerned.

By the Court,

Dixon, C. J.
The appellant may dismiss his appeal upon the payment of the costs of the appeal. But that part of his motion to withdraw his appeal bond must be denied. The respondent is entitled to the security given in this bond.